Read, C. J.
The Court had not much doubt on the subject through the whole course of argument. But as this happened to be the first application of the kind since we have sat here, we were desirous of having it pretty fully argued, that all doubts might be dismissed. This has been done, and we are now well satisfied that a justice of the peace forms a superior jurisdiction, and, consequently, that diminution may be alleged to their records returned. It appears evident that the situation of this record justifies the suggestion of diminution; therefore, motion granted.